 



         

Exhibit 10.5(b)
PLEXUS CORP.
RESTRICTED STOCK UNIT AGREEMENT

TO:   «FIRST NAME» «LAST NAME»

DATE   «DATE:»

     In order to provide additional incentive through stock ownership for
certain officers and key employees of Plexus Corp. (the “Corporation”) and its
subsidiaries, you (the “Grantee”) are hereby granted a restricted stock unit
award (“Award”) effective as of «M_2008_Units» (the “Grant Date”). This Award is
subject to the terms and conditions set forth in this Agreement and in the
Plexus Corp. 2008 Long-Term Incentive Plan (the “Plan”), the terms of which are
incorporated herein by reference.

1.   NUMBER OF UNITS

     This Award applies to                      shares of the Corporation’s
Common Stock, $.01 par value (the “Restricted Stock Units”). The Restricted
Stock Units granted under this Agreement are units that will be reflected in a
book account maintained by the Corporation until they become vested or have been
forfeited.

2.   VESTING REQUIREMENTS

     [One of the following alternatives shall be designated. If no alternative
is designated, Alternative 1 shall apply]:
     ¨ Alternative 1: This Award shall become 100% vested on
                                        ,                      .
     ¨ Alternative 2: This Award shall become vested in accordance with the
schedule established by the Compensation and Leadership Development Committee of
the Board (the “Committee”) at the time of grant and set forth below:
     
 
     
 
     Notwithstanding the foregoing, the Award shall fully vest upon a Change in
Control, as defined in the Plan.

3.   RESTRICTED PERIOD

     The period of time during which the Restricted Stock Units are forfeitable
is referred to as the “Restricted Period.” If your employment with the
Corporation or one of its subsidiaries terminates during the Restricted Period
for any reason, then the unvested portion of the Award will be forfeited on the
date of such termination of employment.

 



--------------------------------------------------------------------------------



 



4.   RIGHTS DURING RESTRICTED PERIOD

     During the Restricted Period, you will not have any right to vote the
Restricted Stock Units or to receive credit for cash dividends. You will not be
deemed a stockholder of the Corporation with respect to any of the Restricted
Stock Units. The Restricted Stock Units may not be sold, assigned, transferred,
pledged, encumbered or otherwise disposed of prior to vesting.

5.   SETTLEMENT OF RESTRICTED STOCK UNITS

     As soon as practicable after the Restricted Stock Units become vested, the
Corporation shall issue to you one share of Common Stock for each Restricted
Stock Unit which becomes vested.

6.   TAX WITHHOLDING

     The Corporation shall have the power and right to deduct or withhold, or
require you to remit to the Corporation, an amount sufficient to satisfy
Federal, state and local taxes required by law to be withheld with respect to
issuance of shares under this Agreement. You may make a written election,
subject to the approval of the Committee, to satisfy this withholding
requirement, in whole or in part, by having the Corporation withhold shares
having a Fair Market Value on the date the tax is to be determined equal to the
minimum marginal total tax which could be imposed on the transaction.

7.   TRANSFER RESTRICTIONS AFTER VESTING

     Under applicable securities laws, you may not be able to sell any shares
for a period of time after vesting, and you must comply with the Corporation’s
Insider Trading Restrictions and Policies. The Corporation’s counsel should be
consulted on your ability to sell your shares under the 1934 Act.

8.   NO EMPLOYMENT AGREEMENT INTENDED

     Neither the establishment of, nor the awarding of Awards under this Plan
shall be construed to create a contract of employment between you and the
Corporation or its subsidiaries; nor does it give you the right to continue in
the employment of the Corporation or its subsidiaries or limit in any way the
right of the Corporation or its subsidiaries to discharge you at any time and
without notice, with or without cause, or to any benefits not specifically
provided by this Plan, or in any manner modify the Corporation’s right to
establish, modify, amend or terminate any profit sharing, retirement or other
benefit plans.

9.   WISCONSIN CONTRACT

     This Agreement reflects an Award made in Wisconsin and shall be construed
under the laws of that state without regard to the conflict of laws provision of
any jurisdiction.
     To accept this grant, agreement and other linked materials please logon
with your user name and password to www.etrade.com/stockplans select the Stock
Options page. This grant will be listed at the bottom of all prior grants and
will be labeled in the status column as “Requires Acceptance”. Clicking on this
link will take you to the Grant Acceptance page which will allow

 



--------------------------------------------------------------------------------



 



you to view and print (recommended) all applicable documents related to this
grant. To accept the grant and all applicable documents you will type in your
password and click accept. By accepting this grant online you acknowledge and
accept this grant and the terms and conditions. You also acknowledge receipt of
this Restricted Stock Unit Agreement, a copy of the 2008 Long-Term Incentive
Plan, and a copy of the Insider Trading Restrictions and Policies. If this grant
is not accepted online within thirty (30) days from the grant date of this
Agreement, this Award will be deemed refused and may be withdrawn.

            PLEXUS CORP.
      By:   /s/                    

 